Exhibit 10.1

FIRST AMENDMENT

TO THE FIRST NATIONAL BANK OF MIFFLINTOWN

AMENDED AND RESTATED

DIRECTOR REVENUE NEUTRAL RETIREMENT AGREEMENT

THIS FIRST AMENDMENT to the First National Bank of Mifflintown Amended and
Restated Director Revenue Neutral Retirement Agreement (the “Agreement”) is made
this 13th day of December, 2011, by The First National Bank of Mifflintown, a
national banking association located in Mifflintown, Pennsylvania (the
“Company”) and Jody Graybill, (the “Director”).

WHEREAS, this Agreement amends the First National Bank of Mifflintown Amended
and Restated Director Revenue Neutral Retirement Agreement adopted October 3,
2008, effective as of the 1st day of January, 2005 (the “Prior Agreement”); and

WHEREAS, under Section 9.1 of the Prior Agreement, the Prior Agreement may be
amended by the written agreement signed by the Company and the Director, and the
Company and the Director have determined to amend the Prior Agreement so as to
provide specified benefits to the Director who contributes to the continued
growth, development and future business success of the Company.

NOW, THEREFORE, the Prior Agreement is hereby amended as follows:

1. A new Section 1.21 shall be added to the Prior Agreement to read as follows:

Section 1.21 “Disabled” means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder. Generally, this means that the Director is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of the Employer.

2. Section 3.1.1 of the Prior Agreement is amended to read as follows:

3.1.1 Normal Retirement Benefit. Commencing on the first of the month following
Separation from Service after the Normal Retirement Date, the Company shall pay
the Normal Retirement Benefit to the Director which is equal to the greater of
(i) thirty (30%) percent of the final three (3) calendar year average annual
board of directors fees or (ii) thirteen thousand two hundred ten and 00/100
($13,210.00) dollars, the Director’s highest projected annual benefit amount as
of October 31, 2011 pursuant to the terms of the Prior Agreement. The Normal
Retirement Benefit shall be paid in thirteen (13) equal annual installments or
annually for the lifetime of the Director, whichever is greater.



--------------------------------------------------------------------------------

3. Section 3.1.2 of the Prior Agreement shall be deleted in its entirety.

4. A new Section 3.6 shall be added to the Prior Agreement to read as follows:

3.6 Disability Benefits. If the Director becomes Disabled prior to Separation
from Service and/or the Normal Retirement Date, the Company shall distribute to
the Director the Normal Retirement Benefit of thirty (30%) percent of the final
three (3) calendar year average annual board of directors fees, to be paid in
thirteen (13) equal annual installments.

5. Article 4 Death Benefits is amended to read as follows:

Upon the Director’s death prior to termination of this Agreement, the Company
shall pay to the Director’s Beneficiary a benefit equal to the accrued liability
balance as of the month ending immediately prior to the Director’s death. The
Company shall pay the benefit to the Beneficiary in a lump sum within sixty
(60) days following the Director’s death.

6. Except as amended by this Agreement, the remaining terms and provisions of
the Prior Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Director and a duly authorized Company Officer have
signed this Agreement as of the day and year first above written.

 

Director:     Company:     The First National Bank of Mifflintown

/s/ Jody Graybill

    By:  

/s/ John P. Henry, III

Jody Graybill      

    Title:  

Chairman

By execution hereof, First Community Financial Corporation consents to and
agrees to be bound by the terms and conditions of this Agreement.

 

Attest:     First Community Financial Corporation

/s/ Jennifer S. Kauffman

    By:  

/s/ John P. Henry, III

    Title:  

Chairman